Title: From George Washington to John Jay, 5 August 1779
From: Washington, George
To: Jay, John


        
          Sir,
          Head Quarters West Point August 5th 1779
        
        My doubts as to the intended operation of the Resolution of the 28th of June, upon the subject of vacancies and the mode of filling them—whether it was meant to take immediate effect in all cases, or to operate only where arrangements had been made—and my earnest wish not to contravene the views of Congress or the rights of the executive authorities of the States in any instance, have induced me to transmit to your Excellency the inclosed arrangement of the Massachusetts line, which Congress if they think proper, will send to the Board of War that Commissions may be Issued upon it. It has been a work of much time, and, even in the last instance from the confusion in which matters were involved, it closely employed seven General Officers seven or eight days. All the Officers or all but a very few, at least I know nothing to the contrary having appointed none myself, obtained appointments, I believe, from the State; or were mentioned

in the arrangement begun by the Committee of Congress at White Plains; but many hold different grades from what they did at first, which is the cause of my referring the matter to Congress, being arranged by the Board to vacancies, which have happened by deaths resignations &c. A like conduct with respect to arranging to vacancies, has been & was of necessity pursued in the arrangements of the other lines by the Committee and different Boards which have sat on the business, or it must have been left nearly in the disordered—imperfect—dissatisfactory and injurious state, in which it was found. But those arrangements preceded the Resolution in question, whereas the present has been made since. If it should be ⟨the⟩ pleasure of Congress to carry this into effect, I would take the liberty to suggest, that the sooner the commissions are made out the better, as the Officers are incessant in their applications upon the subject. The arrangement in some instances, particularly in the case of the 7th Regiment (late Aldens) which makes a part of the Army under General Sullivan is incompleat, and no industry or inquiries of the Board could make it perfect.
        Before I conclude I think it necessary to mention the case of Mr Pettingill, who stands arranged as Major to a vacancy, which happened on the 26th Ulto and to which he was intitled from his seniority in the line of captains. Some time this year he obtained a commission from the State, dated as he suggests the 25th of Novemr 1777 for the Majority in Col. Wessons Regiment, which superseded several older captains of equal merit, and, as soon as it was known on account of the uneasiness it excited, occasioned a memorial from the field Officers, of which the inclosed is a copy. The matter was laid before the Board of General Officers, who heard Mr Pettingill, and found that he had not the smallest pretentions to promotion before the vacancy to which they have arranged him. I would farther observe that Mr Pettingill, finding that his promotion gave great dissatisfaction, wrote to the Board of War upon the occasion who referred his case to me by their letter of the 21st of June.
        I inclose your Excellency an Extract of a Letter received the 26th Ulto from Doctr Shippen.
        In my letter of the 2d I inclosed your Excellency an extract of a letter of the 29th Ulto from a confidential correspondent in new York. As I thought the intelligence contained in it—so far as it respected the Enemy’s Ships of War & the embarkation of troops, might prove interesting to the naval expedition to Penobscot—I transmitted it on the 3d by express—to the Honble the Council of Massachusetts Bay, and also the information in the inclosure No. 4 by yesderday morning’s Post, which I had just received in a letter from Lord Stirling. The

Council were very early advised by a letter from General Heath—that several of the enemy’s Ships of war—which were afterwards detained by the taking of stony point, as mentioned in the confidential correspondence from York, were preparing to sail. I hope our fleet will be on their guard. I have the honor to be With the greatest respect & esteem Yr Excellency’s Most Obet servant
        
          Go: Washington
        
        
          P.s. I inclose your Excellency a new York paper of the 31st of July. You will perceive that an action is mentioned to have happened between Count DEstaing & Admiral Byron—and that the Count has lost 5 Ships of the line &c. Before this paper came to hand Mr Story in the Staff department, received on Tuesday, a letter from his Father, informing him “that intelligence was brought by a Vessel into Salem—that Count DEstaing had had an engagement with Admiral Byron, in which the Count had taken five Ships of the line and dismasted many others—that the remainder of Admiral Byrons fleet made towards Jamaica and the Count was in pursuit.” A confirmation of the Counts success is devoutly to be wished.
        
      